                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAMES RAMSEY,                                    )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )         No. 4:18-cv-1743-JMB
                                                 )
U.S. MARSHALS, et al.,                           )
                                                 )
                Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file.          Plaintiff James Ramsey

commenced this civil action on October 10, 2018 by filing a document titled "Complaint: 1983"

in which he named the U.S. Marshals and the St. Louis City Justice Center as defendants.

However, plaintiff failed to state any viable claims for relief, and he neither paid the filing fee

nor sought leave to proceed informa pauperis. On October 16, 2018, the Court entered an order

directing plaintiff to file an amended complaint on the Court's form, and to either pay the filing

fee or file a motion for leave to proceed in forma pauperis. The Court cautioned plaintiff that his

failure to timely comply with the order would result in the dismissal of his case without further

notice. Plaintiff's response was due on November 15, 2018.

       To date, plaintiff has neither responded to the Court's order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his

case would be dismissed if he failed to timely comply, and he was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, due to plaintiff's failure to

comply with the Court's October 16, 2018 order and his failure to prosecute his case. See Fed.

R. Civ. P. 41(b); see also Linkv. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of
a court to dismiss sua sponte for lack of prosecution is inherent power governed by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases); Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district

court has the power to dismiss an action for the plaintiff's failure to comply with any court

order).

          Accordingly,

          IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.                   A

separate order of dismissal will be entered herewith.

          IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

          Dated this 26th day ofNovember, 2018.




                                                                        ROSS
                                                      't.J:":l:":L•JJ   STATES DISTRICT JUDGE




                                                  2
